NO.
07-10-0107-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 

JUNE 23, 2010
 

 
JIM JONES TRIGG, JR.,
Attorney in Fact For 
MARY JANE TRIGG,  
                                                                                         Appellant
v.
 
PATTI T. MOORE,  
                                                                                         Appellee
_____________________________
 
FROM
THE 423RD DISTRICT COURT OF BASTROP COUNTY;
 
NO.
423,500; HONORABLE CHRISTOPHER DARROW DUGGAN, PRESIDING
 

 
Order
 

 
Before QUINN, C.J., and
CAMPBELL and HANCOCK, JJ.
 
Pending
before the court is Pattie T. Moore’s motion to dismiss the appeal of Jim Jones
Trigg, Jr., as attorney in fact for Mary Jane Trigg.  We deny it.
            Moore requests dismissal because
Trigg moved to non-suit his original petition against Moore, sought to withdraw
the non-suit, and filed a second action allegedly involving the same claims and
parties.  However, she fails to cite us
to any authority, much less authority holding that an appeal can be dismissed
simply because it emanates from a non-suit of a claim that has been re-filed.  Nor do we find any want of jurisdiction for
the notice of appeal was perfected within 30 days of the date the trial court
signed its order of dismissal.  In re Bennett, 960 S.W.2d 35, 38 (Tex.
1997) (stating that the appellate timetable begins once the formal order of
dismissal is signed).
            Finally, it seems as though the
eventual issue before us will entail the ability of the trial court to dismiss
a proceeding per a motion to non-suit after the movant
withdraws his motion.  By seeking
dismissal of this appeal, Moore effectively is asking us to address that matter
without the benefit of briefing by either party.  We opt not to accept her invitation to
circumvent the rules of appellate procedure, especially Rule 38 (the rule
applicable to briefing).
            The motion to dismiss this appeal is
denied.  
                                                                                    Per
Curiam